NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tara Nealey on June 29, 2022.
The application has been amended as follows: 
Amend claim 1 as follows and ALLOW:
“A crystalline form of tetrahydro-N,N-dimethyl-2,2-diphenyl-3-furanmethanamine (A2-73), wherein the crystalline form is a fumarate salt or a free base, wherein:
the fumarate salt is characterized by the XRPD pattern shown in FIG. 29, FIG. 30, FIG. 33, or FIG. 34, and
the free base is characterized by the XRPD pattern shown in FIG. 16.”
Cancel claim 8.
Amend claim 9, line 1 as follows and ALLOW: “The crystalline form of claim 1, wherein the fumarate salt characterized by”
Cancel claim 11.	Amend claim 12, line 1 as follows and ALLOW: “The crystalline form of claim 1, wherein the free base characterized by”
Amend claim 13 as follows and ALLOW:
“A dosage form comprising a therapeutically effective amount of a crystalline form of A2-73 or A2-73 freebase according to claim 1.”
ALLOW claims 14-15, 17-21 and 25-28.
Amend claim 29 as follows and ALLOW:
“A pharmaceutical formulation for delivery of A2-73, the formulation comprising a therapeutically effective amount of a crystalline form of A2-73 or A2-73 freebase according to claim 1, wherein the formulation further comprises one or more pharmaceutically acceptable excipients.”
Amend claim 30 as follows and ALLOW:
“The formulation of claim 29, wherein the is selected from the group consisting of chemical enhancers, humectants, pressure sensitive adhesives, antioxidants, solubilizers, thickening agents, plasticizers, adjuvants, carriers, 
Amend claim 31, line 1 as follows and ALLOW: “The formulation of claim 29, wherein the one or more pharmaceutically acceptable excipients are”
ALLOW claims 33-42 and 44.
Cancel claims 45 and 49-62.
Reasons for Allowance
The claimed invention is drawn to a crystalline form of tetrahydro-N,N-dimethyl-2,2-diphenyl-3-furanmethanamine (A2-73), wherein the crystalline form is a fumarate salt having a specified XRPD or a free base having a specified XRPD.  The closest prior art is considered to be York et al (WO 2017/013498), which discloses “crystalline forms of [A2-73], as well as compositions… thereof” (Paragraph 0001), but which is limited to crystalline A2-73 hydrochloride (Paragraph 0002).  While it may have been desirable to formulate additional crystalline forms of A2-73 for the same reasons as discussed by York et al – namely, “[b]ecause improved drug formulations showing, for example, better bioavailability or better stability are consistently sought” (Paragraph 0002) – an ordinarily skilled artisan could not have reasonably arrived at the instantly claimed crystalline forms exhibiting the recited XRPDs.  As such, the claims – which contain written support and are enabled – are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611